Case 3:18-bk-31410-SHB         Doc 49 Filed 03/07/19 Entered 03/07/19 15:23:36               Desc
                                Main Document    Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

IN RE:
JERRY A. THOMPSON,                                          CASE NO. 3:18-bk-31410-SHB
                                                            Chapter 7
       Debtor.


                  OBJECTION OF CITIZENS FIRST BANK TO TRUSTEE’S
                          PROPOSED SALE OF PROPERTY

       Citizens First Bank ("Bank"), by and through counsel, objects to the Trustee’s proposed

sale of the debtor’s membership interest in Brimstone Recreation, LLC and the debtor’s interest

in real property located at 2860 Baker Highway. Bank believes that both property interests are

worth more than the Trustee is proposing to sell them for and also believes that at least one

higher offer will be made to the trustee. Therefore, the Bank asserts that a more appropriate

way to liquidate the assets is to conduct an auction or similar type of bid process designed to

maximize the sale of the above property interests.

       WHEREFORE, Bank requests that its objection be sustained and that a process be

implemented that will result in the Trustee receiving the maximum amount for the two properties

at issue.

                                     /s/ Thomas H. Dickenson___________________
                                     Thomas H. Dickenson (State Bar No. 006844)
                                     Attorney for Citizens First Bank
                                     HODGES, DOUGHTY & CARSON, PLLC
                                     P.O. Box 869
                                     Knoxville, Tennessee 37901-0869
                                     (865) 292-2307
Case 3:18-bk-31410-SHB        Doc 49 Filed 03/07/19 Entered 03/07/19 15:23:36             Desc
                               Main Document    Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing Objection to Trustee’s
Proposed Sale of Property, including actual copies of the attachments or their pertinent
excerpts, and has been served upon the following individuals by placing same in the U.S. Mail,
postage prepaid (USM) or electronically.

                                    Jerry Aaron Thompson (USM)
                                    349 Old Buffalo Road
                                    Oneida, TN 37841

                                    Ann Mostoller (ECF)
                                    136 S. Illinois Avenue S-104
                                    Oak Ridge, TN 37830

                                    W. Grey Steed (ECF)
                                    11167 Kingston Pike, Suite 4
                                    Knoxville, TN 37934

                                    F. Scott Milligan (ECF)
                                    P.O. Box 12266
                                    Knoxville, TN 37912


       This the 7th day of March 2019.

                                    /s/Thomas H. Dickenson____________________
                                    Thomas H. Dickenson




                                               2
